         Case 1:21-mc-91324-FDS Document 1 Filed 05/10/21 Page 1 of 13




                           University of North Carolina Wilmington

27 April 2021
Re: Amended Application for Multi-Court Exemption from the Judicial Conference's Electronic
Public Access Fees

Dear representatives of the Multi-Court Exemptions Court Programs Division,

I am writing to submit an amended application for a Multi-Court Exemption from the Judicial
Conference's Electronic Public Access Fees for my project titled “The Deterrent Effect of
Federal Corporate Agreements.” My original request did not meet the requirement for an
exemption because the application was overly broad. This letter will respond to each point in the
email I received (dated Thursday, April 8, 2021) to offer more specific details about the project.

This project is an examination of corporate deterrence and recidivism. Our sample is 174 public
organizations that signed deferred prosecution and non-prosecution agreements with federal
prosecutors between 1992-2020. These two types of agreements are often treated distinctly from
plea bargains, so we are not examining plea agreements. We are seeking records of civil,
criminal, and regulatory violations that were filed against each organization after the date of the
agreement. We will use this information to determine the frequency of violations to gauge the
effectiveness of corporate agreements in preventing recidivism. We will be using specific details
of each organization’s agreement and the details of subsequent violations to identify patterns.

Our sample was derived from the Corporate Prosecution Registry maintained by Garrett and
Ashley (available at https://corporate-prosecution-registry.com/). The CPR contains records of
organizations that have signed federal organizational agreements between the years 1992 to
2020. The database, which is publicly available through its website, includes the organizations’
names and details of the agreements, including the dates the agreements were proposed and
completed. Garrett and Ashley continually update the case information as details are found. The
database, as of December 2020, contained records of 4,338 agreements, 580 of which were
deferred prosecution and non-prosecution agreements (the remaining were largely plea
agreements). The federal government does not maintain records of agreements, so private efforts
like the CPR are the only sources for this kind of information.

After downloading the CPR from the website, we examined each of the 580 records of deferred
prosecution and non-prosecution agreements to determine if the organization had been publicly
traded on the New York Stock Exchange. We used multiple sources to verify each organization’s
ownership status, including the Wharton Research Data Services Compustat database, Mergent
Online, Standard & Poor’s NetAdvantage, and the Securities and Exchange Commission’s
Electronic Data Gathering, Analysis, and Retrieval system. After conducting these searches, we
determined that 174 of the 580 organizations that signed deferred prosecution and non-



                                                                                                  1
         Case 1:21-mc-91324-FDS Document 1 Filed 05/10/21 Page 2 of 13




prosecution agreements are currently publicly traded or have been in the past. A list of these
organizations is provided in Appendix 1: List of Companies in Sample.

Because one of the argued purposes of signing an agreement is to decrease the likelihood of
future violations committed by the organization, our research largely focuses on conducting
various studies to locate subsequent violations. We have been conducting searches for violations
with multiple sources, including news outlets, Westlaw, the Environmental Protection Agency,
and the Stanford Class Action Databases. We anticipate including other regulatory searches as
well.

To conduct a comprehensive search of violations for each organization, we also need to search
for federal criminal and civil records using PACER. We originally filed an Application for
Multi-Court Exemption from the Judicial Conference's Electronic Public Access Fees to assist in
these searches, requesting an exemption from all bankruptcy, district, appellate, and specialty
courts. We originally anticipated needing to conduct searches for violations for all 174
organizations and also obtain documentation for each search result. After conducting preliminary
searches using PACER, we would like to clarify and slightly amend our request.

We have recognized that we will only be counting subsequent cases in which the organization
was named as a defendant for our measures of recidivism. We do not need fee exemptions for
bankruptcy cases since we will not be considering those as violations. I have included an
Amended Application for Multi-Court Exemption from the Judicial Conference's Electronic
Public Access Fees as Appendix 3 to indicate that we are no longer requesting exemptions for
bankruptcy searches. We will be eliminating bankruptcy cases from our searches.

Our preliminary searches showed that conducting a party search for each organization in PACER
including all types of courts gives us the information we are seeking to include in our analyses.
For each organization, the basic search provides the number of cases that involved the
organization, as well as the case number, case year, court ID, party role, date discharged, and
disposition of each case. We have determined that we will only need to access further
documentation in a few rare cases. One example is if the organization’s party role is listed as
unknown or blank, we will be conducting additional research to determine if the organization
was a defendant. Additionally, if a record appears with a similar name for the organization or an
incomplete name, we will be conducting additional research to determine the full name of the
organization involved in the case. For example, if a record is listed in PACER under a variation
of the company’s name, such as ArthroCare instead of the full name of ArthroCare Corporation,
we will conduct additional research to determine if they are the same organization. The
documents we will likely use to conduct eliminations of similar names will be the docket report,
complaints, and/or final judgments. Following your suggestions, we will use free publicly
available sources including www.govinfo.gov and others to obtain these documents before using
paid PACER documentation. Unfortunately, there is no way to determine for how many cases we
will need to obtain PACER documentation, but we believe we can keep it to a minimum using
free resources.

While we may not need PACER regularly to obtain documentation, we do need to utilize the
PACER search tools to develop a list of records for the organizations. We believe that PACER is



                                                                                                 2
          Case 1:21-mc-91324-FDS Document 1 Filed 05/10/21 Page 3 of 13




the best way to complete a comprehensive search for records. We are still uncertain exactly the
number of party searches we will need to conduct. We will need to conduct a minimum of 174
name searches, one for each organization. We are trying to keep our searches broad initially so
there is less likelihood of missing cases. We are initially conducting these searches using the
simplest form of each organization name, then filtering as necessary to obtain a number of results
that is both manageable and accurate. For example, a search for ArthroCare Corporation would
begin with ArthroCare in the district, appellate, and specialty courts. If there is a large number of
results, we would focus the search after the organization signed the agreement. For example, if
the organization signed the agreement in February 2008, this search would be narrowed to
February 2008 to the present. If there were still a large number of results, we would specify the
party role: records for ArthroCare after February 2008 in which the party was a defendant. To
further eliminate if necessary, we might search for ArthroCare Corp. We might also use the
exact name match search feature. Because the aim is to keep each search as broad as possible
initially, organizations with common names or those with many records will require more than
one party name search (potentially up to five per name). An estimate would be 400 party name
searches to cover the 174 organizations.

Because organizations can be named as a defendant in cases in any federal jurisdiction, we are
still seeking exemptions for all district, appellate, and specialty courts nationally. It is not in the
best interests of achieving thorough research to limit our searches to specific courts based on
geographical location or a specific type of case. We count any cases in which the organization
was listed as a defendant to be a subsequent violation.

To summarize our amended request, we are seeking exemptions for party name searches of all
national district, appellate, and specialty courts for the 174 organizations in our sample. We do
not need a fee exemption for bankruptcy cases. Additionally, we anticipate only needing access
to case documentation in the rare situation in which we are not able to determine if a search
result is for the correct organization using media research. We are also seeking a fee exemption
in the cases in which we need to obtain documentation through PACER to determine more
details about a case.

Thank you for your consideration of our application. Please let me know if there is anything
further I can provide.

Sincerely,



Emily M. Homer, PhD, Principal Investigator
HomerE@uncw.edu
Cell phone: 419-618-8101

Enclosures:
Appendix 1: List of Companies in the Sample
Appendix 2: Previous Request
Appendix 3: Amended Application for Multi-Court Exemption from the Judicial Conference's
Electronic Public Access Fees


                                                                                                          3
        Case 1:21-mc-91324-FDS Document 1 Filed 05/10/21 Page 4 of 13




Appendix 1: List of Companies in Sample (compiled from Corporate Prosecution Registry)

 AB Volvo
 ABB Ltd.
 AGCO Corp.
 American International Group Inc.
 Alcatel-Lucent, S.A.
 Alliance One International, Inc.
 Alpha Natural Resources, Inc.
 America Online, Inc.
 American Italian Pasta Co.
 American Media, Inc.
 AmSouth Bancorporation
 Aon Corporation
 Archer Daniels Midland Company
 ArthroCare Corporation
 Aurora Foods, Inc.
 Avanir Pharmaceuticals, Inc.
 Avon Products, Inc.
 Baker Hughes, Incorporated
 Banco Popular de Puerto Rico
 Bank of New York
 Bank of Nova Scotia (Scotiabank)
 Beam Suntory, Inc.
 Beazer Homes USA, Inc.
 Bio-Rad Laboratories, Inc.
 Bristol-Myers Squibb Company
 C.R. Bard, Inc.
 Canadian Imperial Bank of Commerce
 CareFusion Corp.
 Celadon Group, Inc.
 Chevron Corporation
 Chipotle Mexican Grill, Inc.
 Computer Associates International, Inc.
 Corning, Inc.
 Coventry Health Care, Inc.
 CSK Auto Corp.
 Deutsche Bank AG
 Deutsche Telekom AG
 Diebold, Inc.
 El Paso Corp.



                                                                                         4
       Case 1:21-mc-91324-FDS Document 1 Filed 05/10/21 Page 5 of 13




Elan Corp. plc
Embraer S.A.
Endocare, Inc.
ESI Entertainment Systems Inc.
Exide Technologies Inc.
FalconStor Software, Inc.
Faro Technologies, Inc.
Flowserve Corporation
Forest Laboratories, Inc.
Fresenius Medical Care AG & Co. KGaA
Friedman's, Inc.
General Cable Corp.
General Electric Company
General Motors Company
Genzyme Corporation
GlaxoSmithKline PLC
GNC Holdings, Inc.
Google, Inc.
Halliburton Company
Health Management Associates, LLC
HealthSouth Corporation
Helmerich & Payne, Inc.
Herbalife Nutrition, Ltd.
HSBC Holdings Plc
HSBC Holdings Plc
Imperial Holdings, Inc.
InVision Technologies, Inc.
ITT Corp.
JPMorgan Chase & Co.
Jazz Pharmaceuticals Inc.
JB Oxford Holdings Inc.
Jefferies Group, LLC
Johnson & Johnson
JPMorgan Chase & Co.
Kos Pharmaceuticals, Inc.
Las Vegas Sands Corp.
LATAM Airlines Group S.A.
Lawson Products, Inc.
Legg Mason, Inc.
Lender Processing Services, Inc.
Lloyds Banking Group PLC



                                                                       5
       Case 1:21-mc-91324-FDS Document 1 Filed 05/10/21 Page 6 of 13




Lloyds TSB Bank plc
Lucent Technologies, Inc.
Magyar Telekom, Plc.
Maximus, Inc.
Maxwell Technologies, Inc.
MCI, Inc.
Medicis Pharmaceutical Corporation
Mellon Bank, N.A.
Merck & Co., Inc.
Merrill Lynch & Co., Inc.
Micrus Corp.
Mirant Energy Trading, LLC
Mobile TeleSystems PJSC
MoneyGram International, Inc.
Monsanto Co.
National Oilwell Varco, Inc.
NeuroMetrix, Inc.
NiSource, Inc.
Noble Corporation
Novo Nordisk A/S
Och-Ziff Capital Management Group, LLC
Optimal Group, Inc.
Orthofix International N.V.
Panalpina World Transport (Holding) Ltd.
Parker Drilling Company
Patterson Companies, Inc.
Penn Traffic Co.
Petroleo Brasileiro S.A. - Petrobras
Pfizer, Inc.
Pharmacia & Upjohn Company, LLC
Pilgrim's Pride Corporation
Power Solutions International, Inc.
PPG Industries
Pride International, Inc.
Progenity, Inc.
Quest Diagnostics, Inc.
RAE Systems, Inc.
Ralph Lauren Corporation
Republic Services, Inc.
Rite Aid Corp. Corporation
Royal Bank of Scotland PLC



                                                                       6
       Case 1:21-mc-91324-FDS Document 1 Filed 05/10/21 Page 7 of 13




Salomon Brothers Inc.
Schnitzer Steel Incorporations, Inc.
Science Applications International Corporation
Serono S.A.
Shoppers Food Warehouse Corp.
Smith & Nephew PLC
Sociedad Quimica y Minera de Chile AKA Chemical & Mining Co of Chile Inc.
Spectranetics Corporation
State Street Corporation
Statoil, ASA
Stryker Corp.
Symbol Technologies Inc.
Technip S.A.
TechnipFMC plc
Telefonaktiebolaget LM Ericsson
Tenaris, S.A.
Tenet Healthcare Corporation
Teva Pharmaceutical Industries LTD
Textron, Inc.
The Boeing Company
The Goldman Sachs Group, Inc.
The Western Union Co.
Tommy Hilfiger Corp.
Total S.A.
Toyota Motor Corporation
Transocean LTD
Tyco International, Ltd.
Tyson Foods, Inc.
U.S. Bancorp
UBS AG
United Parcel Service, Inc.
United Technologies Corp.
Universal Corporation
Unum Group
VimpelCom Ltd.
Wachovia Bank, N.A.
Walmart, Inc.
Weatherford International Ltd.
Wellcare Health Plans, Inc.
Wells Fargo & Company
Westinghouse Air Brake Technologies Corporation



                                                                            7
       Case 1:21-mc-91324-FDS Document 1 Filed 05/10/21 Page 8 of 13




Whitehall Jewellers, Inc.
Willbros Group, Inc.
York International Corporation
Zimmer Biomet Holdings, Inc.
Zimmer Holdings, Inc.




                                                                       8
         Case 1:21-mc-91324-FDS Document 1 Filed 05/10/21 Page 9 of 13




Appendix 2: Previous Request

2 April 2021

Dear representatives of the Multi-Court Exemptions Court Programs Division,

I am writing to apply for a Multi-Court Exemption from the Judicial Conference's Electronic
Public Access Fees. My research partner and I are conducting academic research on corporate
recidivism. This is a joint project with my colleague at the University of North Carolina
Wilmington, Michael O. Maume, with assistance from my graduate assistant. Our project is
called “The Deterrent Effect of Federal Corporate Agreements.”

Our project examines the relationship between publicly traded organizations that have signed
deferred prosecution and non-prosecution agreements and their subsequent legal infractions.
Beyond penalizing the company, part of the goal of signing these agreements is to deter
subsequent legal activity.

We have identified a list of 174 public organizations that signed these agreements between 1992
and 2020 using the public-use Corporate Prosecution Registry database maintained by Garrett
and Ashley. We are in the process of searching news outlets, state and federal regulatory
agencies, and national court filings to locate records for each company. As available for each
record, we are collecting information including dates of legal activity, charges filed, nature of
each case, sentencing outcomes, etc.

If corporate agreements do have a deterrent effect, our results will show that organizations that
have signed agreements are involved in few subsequent legal matters. Our research will be able
to identify if the agreements are effective in preventing crime for different types of public
companies, including separately examining the organizations by industry, type of violation, and
features of the agreement. Our study can help identify if some companies are more likely to
commit subsequent crime, creating opportunities for the evaluation of crime prevention
techniques for publicly traded companies. Our work will bring fresh and much-needed public
awareness to the empirical evidence of corporate deterrence.

Corporate deterrence is an area of concern in much of the academic literature. Unfortunately, few
empirical studies have been conducted on this matter, and none to the depth that we will
accomplish. We believe that part of the reason there have not been many studies is the difficulty
and cost of obtaining access to the legal records. The searches through PACER are integral for
completing exhaustive searches for corporate criminal and civil records. We anticipate that
PACER will provide more extensive and accurate information regarding court cases than any
other available source.

Given the current budget restrictions in higher education, we are seeking to be good stewards of
our university and departmental resources and not utilize these limited funding sources for the
PACER searches. It would be cost prohibitive to fund the searches ourselves. We examined the
Federal Court Cases Integrated Database to see if it would suit our needs, but, unfortunately,
these records are anonymized so we cannot use it to find records for specific organizations. We



                                                                                                    9
        Case 1:21-mc-91324-FDS Document 1 Filed 05/10/21 Page 10 of 13




are seeking the fee waiver to avoid unreasonable burdens on ourselves, to demonstrate to other
academics how PACER can be utilized in research, and to promote public access to this
information. We are seeking a fee waiver from April 1, 2021, to August 1, 2021. We should be
able to conclude the searches within that time frame.

The results of this research will be incorporated into multiple manuscripts that will be submitted
for publication in academic journals. We will also likely share some results at the American
Society of Criminology conference in November 2021, and potentially other conferences. We do
not intend to use the documentation for any purpose other than our academic research. We will
not sell or publicly post any documentation we obtain.

Thank you for your consideration of our application. Please let me know if you need anything
further from me.

Sincerely,




Emily M. Homer, PhD, Principal Investigator
HomerE@uncw.edu
Cell phone: 419-618-8101



                           De p ar t m en t o f S oc i o l o gy a nd Cr i m in o l ogy

       601 South College Road . Wilmington, North Carolina 28403-5978 . 910-962-3909 . Fax 910-962-7385




                                                                                                          10
                  Case 1:21-mc-91324-FDS Document 1 Filed 05/10/21 Page 11 of 13



                             Application for Multi-Court Exemption from the
                         Judicial Conference's Electronic Public Access (EPA) Fees

1.) I am requesting an exemption from fees for public access to electronic case records for the courts
selected below:
 Courts of Appeal                              Bankruptcy Appellate Panels (BAP)
        All Courts of Appeal     Seventh Circuit        First Circuit - BAP
        First Circuit            Eighth Circuit         Sixth Circuit - BAP
        Second Circuit           Ninth Circuit          Eighth Circuit - BAP
        Third Circuit            Tenth Circuit          Ninth Circuit - BAP
        Fourth Circuit           Eleventh Circuit       Tenth Circuit - BAP
        Fifth Circuit            D.C. Circuit
        Sixth Circuit            Federal Circuit

  District Courts
        All District Courts
        Alabama Middle           Illinois Northern      Nebraska                   Rhode Island
        Alabama Northern         Illinois Central       Nevada                     South Carolina
        Alabama Southern         Illinois Southern      New Hampshire              South Dakota
        Alaska                   Indiana Northern       New Jersey                 Tennessee Eastern
        Arizona                  Indiana Southern       New Mexico                 Tennessee Middle
        Arkansas Eastern         Iowa Northern          New York Eastern           Tennessee Western
        Arkansas Western         Iowa Southern          New York Northern          Texas Eastern
        California Central       Kansas                 New York Southern          Texas Northern
        California Eastern       Kentucky Eastern       New York Western           Texas Southern
        California Northern      Kentucky Western       North Carolina Eastern     Texas Western
        California Southern      Louisiana Eastern      North Carolina Middle      Utah
        Colorado                 Louisiana Middle       North Carolina Western     Vermont
        Connecticut              Louisiana Western      North Dakota               Virgin Islands
        Delaware                 Maine                  Northern Mariana Islands   Virginia Eastern
        District of Columbia     Maryland               Ohio Northern              Virginia Western
        Florida Middle           Massachusetts          Ohio Southern              Washington Eastern
        Florida Northern         Michigan Eastern       Oklahoma Eastern           Washington Western
        Florida Southern         Michigan Western       Oklahoma Northern          West Virginia Northern
        Georgia Northern         Minnesota              Oklahoma Western           West Virginia Southern
        Georgia Middle           Mississippi Northern   Oregon                     Wisconsin Eastern
        Georgia Southern         Mississippi Southern   Pennsylvania Eastern       Wisconsin Western
        Guam                     Missouri Eastern       Pennsylvania Middle        Wyoming
        Hawaii                   Missouri Western       Pennsylvania Western
        Idaho                    Montana                Puerto Rico
                    Case 1:21-mc-91324-FDS Document 1 Filed 05/10/21 Page 12 of 13


   Bankruptcy Courts
          All Bankruptcy Courts
         Alabama Middle            Illinois Northern            Nebraska                   Rhode Island
         Alabama Northern          Illinois Central             Nevada                     South Carolina
         Alabama Southern          Illinois Southern            New Hampshire              South Dakota
         Alaska                    Indiana Northern             New Jersey                 Tennessee Eastern
          Arizona                  Indiana Southern             New Mexico                 Tennessee Middle
          Arkansas Eastern         Iowa Northern                New York Eastern           Tennessee Western
          Arkansas Western         Iowa Southern                New York Northern          Texas Eastern
          California Central       Kansas                       New York Southern          Texas Northern
          California Eastern       Kentucky Eastern             New York Western           Texas Southern
          California Northern      Kentucky Western             North Carolina Eastern     Texas Western
          California Southern      Louisiana Eastern            North Carolina Middle      Utah
         Colorado                  Louisiana Middle             North Carolina Western     Vermont
         Connecticut               Louisiana Western            North Dakota               Virgin Islands
         Delaware                  Maine                        Northern Mariana Islands   Virginia Eastern
         District of Columbia      Maryland                     Ohio Northern              Virginia Western
         Florida Middle            Massachusetts                Ohio Southern              Washington Eastern
         Florida Northern          Michigan Eastern             Oklahoma Eastern           Washington Western
         Florida Southern          Michigan Western             Oklahoma Northern          West Virginia Northern
         Georgia Northern          Minnesota                    Oklahoma Western           West Virginia Southern
         Georgia Middle            Mississippi Northern         Oregon                     Wisconsin Eastern
         Georgia Southern          Mississippi Southern         Pennsylvania Eastern       Wisconsin Western
         Guam                      Missouri Eastern             Pennsylvania Middle        Wyoming
         Hawaii                    Missouri Western             Pennsylvania Western
         Idaho                     Montana                      Puerto Rico

National Courts
        Judicial Panel on            U.S. Court of           U.S. Court of
        Multidistrict Litigation     Federal Claims          International Trade


2.) I am an individual associated with          University of North Carolina Wilmington

3.) Please summarize why the case information from the Public Access to Court Electronic Records
(PACER) service is needed and how it will be used. Also, please explain why an exemption from
the courts identified is necessary. If you need more space, please provide in an attachment.




See attached.
               Case 1:21-mc-91324-FDS Document 1 Filed 05/10/21 Page 13 of 13



4.) In support of this application, I affirm the following:
   a) An exemption from the Judicial Conference's EPA Fee is necessary in order to avoid
   unreasonable burdens and to promote public access to information.
  b) That the exemption will be for a definitive period of time:
  c) I understand that this fee exemption will apply only to me, will be valid only for the purposes
  stated above, and will apply only to the electronic case files of the court(s) indicated above that are
  available through the PACER service.
  d) I agree that any data received through this exemption will not be sold for profit, will not be
  transferred, will not be used for commercial purposes, and will not be redistributed via the Internet.

    Declaration: I declare that all the above information is true and understand that a false statement
    may result in termination of my exempt access and an assessment of Electronic Public Access
    usage fees. (The box must be marked or your request will not be considered)



Emily M. Homer
                                                         Applicant's Phone Number
Applicant's Printed Name

Visiting Assistant Professor                             Applicant's email address
                                                         UNCW, 601 S. College Rd., Bear Hall 223
Applicant's Title
                                                         Applicant's Mailing Address
                                                         Wilmington                   NC      28412
                                                         City                         State   Zip Code
Applicant's Signature


                                                                                      Date



Please submit your completed, signed request via email to Multi-CourtExemptions@ao.uscourts.gov
or by mail to:
Attention: Multi-Court Exemptions
Court Programs Division
DPS-CSO-PRGD
One Columbus Circle, N.E.
Washington, DC 20544

         ** Requests sent through the US mail may take up to two weeks to clear security.**
